Citation Nr: 1736008	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-29 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired mental disorder, including paranoid schizophrenia and bipolar disorder with psychotic features.

2.  Entitlement to service connection for an acquired mental disorder, including paranoid schizophrenia and bipolar disorder with psychotic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to November 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied a reopening of the claim.

The Veteran's claim for service connection for an acquired mental disorder is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the Board has styled the issues of the case as reflected on the title page.

In May 2017, the Veteran testified at a Board hearing via video conference before the undersigned.  A copy of the hearing transcript is in the claims file.

The issue of entitlement to service connection for an acquired mental disorder, including paranoid schizophrenia and bipolar disorder with psychotic features is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2005 Board decision determined that new and material evidence was not received to reopen a claim for a psychotic disorder.  The Veteran did not appeal the decision.

2.  The evidence added to the record since the November 2005 Board decision is new and material as it triggers additional assistance to the Veteran.


CONCLUSIONS OF LAW

1.  The November 2005 Board decision that determined new and material evidence was not received to reopen a claim of entitlement to service connection for a psychotic disorder is final.  38 U.S.C.A. § 7104 (West 2016); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

2.  New and material evidence to reopen a claim of entitlement to service connection for an acquired mental disorder has been received, and the petition to reopen is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As the Board's decision at this stage of the appeal is favorable to the Veteran, there is no need to address the notice and assistance provisions.  See 38 C.F.R. § 3.159.

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
A psychotic mental disorder is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; 
(2) evidence of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Background of Issue

The Veteran initially applied for VA compensation in November 1974 for aggravation of an existing mental disorder, a nervous condition.  (11/26/1974 VA 21-526).  VA records and service treatment records (STRs) reflect that while in active service the Veteran was hospitalized for symptoms of a mental disorder.  Documentation obtained after his enlistment revealed that he had received inpatient treatment in 1973 for an acute psychotic reaction.  The Veteran did not disclose that information at his physical examination for enlistment.  During inpatient treatment in service, medical authorities diagnosed the Veteran with schizophrenia, paranoid, chronic, severe, that existed prior to entry into service.  (08/12/2015 STR-Medical, p. 29-30)  Consistent with the diagnosis, an October 1974 clinical evaluation (MEB) determined that the Veteran was not fit for continued service, as his psychiatric area was assessed as abnormal.  (Id., October 1974 Report of Medical Examination For MEB, p. 14)  A July 1975 rating decision determined that the Veteran's claimed nervous condition existed prior to service, and that it was not aggravated by his active service.  (07/07/1975 Rating Decision)  The Veteran perfected an appeal.
In a decision dated in October 1977, the Board determined that the presumption of soundness was rebutted, as the Veteran's mental disorder clearly and unmistakably existed prior to active service, and it did not increase in severity during his active service.  (10/03/1977 BVA)  The 1977 Board decision found that during service, the Veteran exhibited manifestations characteristic of the preservice schizophrenia so it did not increase in severity during service.  The Board decisions are final when issued (and the U.S. Court of Appeals for Veterans Claims (Court) was not created until 1988 and was not functional until approximately 1990).  38 C.F.R. § 20.1100.

During the interim years, the Veteran made several attempts to reopen the claim, but it was determined that new and material evidence was not received to reopen it.  The most recent prior determination was in a 2005 Board decision, which was not appeal the Court.  (11/04/2005 BVA)  VA received the Veteran's current application to reopen the claim in September 2010.  (09/03/2010 VA 21-0820)

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The evidence added to the claims file since the November 2005 Board decision includes additional treatment records related to the maintenance and treatment of the Veteran's mental illness, and two tentative medical nexus opinions.  In September 2012, a VA medical examiner without the benefit of access to the claims file opined that it was very likely that the Veteran's active service aggravated his impairment from schizophrenia.  (09/14/ VA Examination, 2nd Entry).  Following a review of the claims file, however, the same examiner opined that the Veteran's preexisting schizophrenia was not aggravated by his active service.  (07/25/2013 VA Examination)

Other records in the claims file reflect that the Veteran claimed entitlement to service connection for PTSD, which was denied.  The Veteran's claimed stressor was a claimed incident in basic training where he thought a hand grenade was going to detonate in his foxhole that he occupied with another troop.  The other troop threw the grenade out, and it detonated outside the foxhole.  In a letter dated in May 2017, the Veteran's VA licensed social worker noted that the claimed stressor was not verified, but he opined that the stress of experiencing such an event may have aggravated the Veteran's condition.  The syntax of the letter does not appear to limit the opinion to the claimed grenade incident, as it states that the stress encountered in the Army could have aggravated the normal course of schizoaffective disorder beyond its normal course of progression to the Veteran's current acute level.  A VA physician co-signed the letter.  (08/15/2017 Third Party Correspondence, p. 2-3)  The tentative nature of this opinion notwithstanding, it is presumed credible and probative for new and material evidence purposes as concerns whether the Veteran's mental disorder that clearly and unmistakably existed prior to service was aggravated beyond normal progression.  Hence, the Board finds that it is sufficient to reopen the claim and trigger VA's duty to assist.  38 C.F.R. § 3.156(a).

Although the Board reopens the claim, the Board finds that additional medical input is needed before a decision on the merits may be issued.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for an acquired mental disorder, including paranoid schizophrenia and bipolar disorder with psychotic features; the appeal is granted solely to that extent.


REMAND

A medical nexus review is needed in order for the Board to render a decision on the merits.  As noted in the decision above, the new and material evidence the Board finds that has been received goes solely to the issue of increase in severity.  The Board finds that additional competent medical evidence will assist the Board in adjudicating this appeal.  In this regard, the Board notes that the Veteran's representative argued in a January 2017 brief (albeit prior to the August 2017 submission) that the 2012/2013 VA examiner failed to provide "a reliable etiology" so VA's duty to assist was not met.  

Accordingly, the case is REMANDED for the following actions:

1.  Insure that all current related treatment records are obtained and added to the claims file.  Request authorization from the Veteran, if necessary

2.  Send the file to and appropriate mental health examiner (licensed psychologist and/or psychiatrist) and ask the VA clinician to review the claims file.  Ask the clinician to opine on whether the Veteran's acquired mental disorder, variously diagnosed as paranoid schizophrenia, bipolar disorder with psychotic features, and schizoaffective disorder, clearly and unmistakably did not increase in severity during the Veteran's active service; or, if it did increase in severity, was any increase in severity clearly and unmistakably due to the natural progression of the disorder?

Advise the examiner that any opinion must be fully explained and supported by a full rationale, to include references to the record (as appropriate) and/or medical literature.  The explanation should include comment on the May 2017 opinion of the Veteran's VA social worker, and whether the examiner agrees or disagrees, and the reasons therefor.

If the examiner finds that the requested opinion cannot be rendered without an examination of the Veteran, then the AOJ shall arrange such an examination.

3.  After all of the above is complete, re-adjudicate the claim on the merits.  If the decision is in anyway adverse to the Veteran, then send the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Then, if all is in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


